         Case 1:20-cv-05441-KPF Document 200 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Uniformed Fire Officers Association; Uniformed
 Firefighters Association of Greater New York;
 Correction Officers’ Benevolent Association of the
 City of New York; Police Benevolent Association of
 the City of New York, Inc.; Sergeants’ Benevolent
 Association; Lieutenants’ Benevolent Association;
 Captains’ Endowment Association; and Detectives’
 Endowment Association,

                    Petitioners/Plaintiffs,

       -against-
                                                          Case No. 1:20-cv-05441
 Bill de Blasio, in his official capacity as Mayor of
 the City of New York; the City of New York;
 Fire Department of the City of New York; Daniel A.
 Nigro, in his official capacity as the Commissioner
 of the Fire Department of the City of New York;
 New York City Department of Correction; Cynthia
 Brann, in her official capacity as the Commissioner
 of the New York City Department of Correction;
 Dermot F. Shea, in his official capacity as the
 Commissioner of the New York City Police
 Department; the New York City Police Department;
 Frederick Davie, in his official capacity as the Chair
 of the Civilian Complaint Review Board; and the
 Civilian Complaint Review Board,

                    Respondents/Defendants.



                         NOTICE OF INTERLOCUTORY APPEAL

       Plaintiffs Uniformed Fire Officers Association, Uniformed Firefighters Association of

Greater New York, Correction Officers’ Benevolent Association of the City of New York, Police

Benevolent Association of the City of New York, Inc., Sergeants’ Benevolent Association,

Lieutenants’ Benevolent Association, Captains’ Endowment Association, and Detectives’

                                                 1
         Case 1:20-cv-05441-KPF Document 200 Filed 08/24/20 Page 2 of 2




Endowment Association hereby appeal to the United States Court of Appeals for the Second

Circuit from the district court’s August 21, 2020 order (ECF No. 197) partially denying Plaintiffs’

motion for a preliminary injunction.




Dated: August 24, 2020                       Respectfully submitted,

New York, NY

                                             /s/ Anthony P. Coles
                                             Anthony Coles
                                             DLA PIPER LLP (US)
                                             1251 Avenue of the Americas
                                             New York, NY 10020
                                             Telephone: (212) 335-4844
                                             Facsimile: (212) 884-8644
                                             Anthony.Coles@dlapiper.com

                                             Attorney for Plaintiffs




                                                2
